BOWEN, Judge.
The petitioner, an inmate of the Draper Correctional Center in Elmore County, filed a petition for writ of habeas corpus alleging that his sentence of sixteen years’ imprisonment for a conviction under an indictment charging the unlawful sale of marijuana is excessive and illegal in that it exceeds the statutory limitations.
Habeas corpus is the proper writ in which to raise the court’s excess of jurisdiction. Alabama Code 1975, Section 15-21-24.
Alabama Code 1975, Section 20-2-70 provides a sentence of imprisonment of “not less than two nor more than fifteen years” for the sale of marijuana, the crime charged against the defendant. Plainly, the sentence of sixteen years’ imprisonment is illegal, and excessive in that it exceeds the sentence authorized by statute. The sentence imposed following conviction of a crime must conform to the statute and cannot exceed the term prescribed by law. Opinion of Clerk, Supreme Court, 347 So.2d 524 (Ala.1977); City of Birmingham v. Perry, 41 Ala.App. 173, 125 So.2d 279 (1960).
The judgment of the Circuit Court of Mobile County is hereby reversed and the cause is remanded. The Circuit Court is instructed and directed to vacate the void sixteen year sentence and to resentence the defendant within the limitations of Section 20-2-70 and according to the law of this State.
REVERSED AND REMANDED WITH DIRECTIONS.
All Judges concur.